 


EXECUTION VERSION

 
SECOND AMENDMENT TO CREDIT AGREEMENT
 
SECOND AMENDMENT, dated as of May 12, 2008 (this “Amendment”), to the AMENDED
AND RESTATED CREDIT AGREEMENT, dated as of November 15, 2006 (as amended by the
First Amendment, dated as of October 10, 2007, and as the same may be further
amended, supplemented, extended or restated, or otherwise modified from time to
time, the “Credit Agreement”), among BROOKDALE SENIOR LIVING INC., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties to the Credit Agreement (the “Lenders”),
LEHMAN BROTHERS INC. and CITIGROUP GLOBAL MARKETS INC., as joint lead arrangers
and joint bookrunners (in such capacity, the “Joint Lead Arrangers”), GOLDMAN
SACHS CREDIT PARTNERS L.P., LASALLE BANK NATIONAL ASSOCIATION and BANC OF
AMERICA SECURITIES LLC, as co-arrangers (in such capacity, the “Co-Arrangers”),
LASALLE BANK NATIONAL ASSOCIATION and BANK OF AMERICA, N.A., as co-syndication
agents (in such capacity, the “Co-Syndication Agents”), GOLDMAN SACHS CREDIT
PARTNERS L.P. and CITICORP NORTH AMERICA, INC., as co-documentation agents (in
such capacity, the “Co-Documentation Agents”) and LEHMAN COMMERCIAL PAPER INC.,
as administrative agent (in such capacity, the “Administrative Agent”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
to (i) permit the purchase of up to $150,000,000 of Capital Stock of the
Borrower and (ii) make certain other amendments as set forth herein; and
 
WHEREAS, the Lenders have agreed to amend the Credit Agreement solely upon the
terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:
 
1.           Defined Terms.  Unless otherwise noted herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
 
2.           Amendment to Section 1.1 of the Credit Agreement (Defined Terms).
(a)  Section 1.1 of the Credit Agreement is hereby amended by deleting the
definitions of “Applicable Margin” and “Revolving Loan Commitment Fee Rate” and
substituting in lieu thereof the following new definitions in the appropriate
alphabetical order:
 
‘“Applicable Margin”:  (i) for the LaSalle L/C Facility, a rate per annum equal
to 1.50%, (ii) for the Revolving Credit Facility, a rate per annum equal to
(x) 3.00%, with respect to Base Rate Loans (including Swing Line Loans) and
(y) 4.00%, with respect to Eurodollar Loans and (iii) for the BoA L/C Facility,
a rate per annum equal to 4.00%.


 

--------------------------------------------------------------------------------

 


 
“Revolving Loan Commitment Fee Rate”:  0.50% per annum.’
 
(b)              Section 1.1 of the Credit Agreement is hereby further amended
by inserting the following new defined terms in the appropriate alphabetical
order:
 
‘“Hedge Provider Collateral”:  with respect to any Hedge Agreement, any
collateral in the form of cash deposited and/or pledged by the Borrower or any
of its Subsidiaries for the benefit of the counterparty in an amount not to
exceed the maximum obligation of the Borrower or any of its Subsidiaries under
such Hedge Agreement at the time such deposit is required to be made.
 
“Second Amendment”:  the Second Amendment to this Agreement, dated as of May 12,
2008.
 
“Second Amendment Effective Date”:  the date on which each of the conditions in
Section 8 of the Second Amendment have been fulfilled, which is May 12, 2008.’
 
3.           Amendment to Section 2.10 of the Credit Agreement (Mandatory
Prepayments and Commitment Reductions).  (a)  Section 2.10 of the Credit
Agreement is hereby amended by deleting Section 2.10(c) in its entirety and
substituting in lieu thereof the following:
 
“(c)        Amounts to be applied in connection with prepayments made pursuant
to this Section 2.10 (other than Section 2.10(d)) shall be applied to the
prepayment of the Revolving Credit Loans and/or Swing Line Loans (without a
corresponding reduction of the Revolving Credit Commitments).”
 
(b)          Section 2.10 of the Credit Agreement is hereby further amended by
adding the following new Section 2.10(d) in the appropriate alphabetical order:
 
“(d)        On the last day of each fiscal quarter ending after the Second
Amendment Effective Date, the aggregate amount of Revolving Credit Commitments
shall be permanently reduced (determined on a cumulative basis for the period
beginning on the Second Amendment Effective Date to such date of determination)
by an amount equal to the greater of:
 
(i)           an amount equal (if positive) to (A) 50% of the aggregate amount
of Net Cash Proceeds (net of any amounts required to be applied to the repayment
of Indebtedness secured by a Lien on the applicable Property, and customary
costs and expenses incurred, in connection therewith) received by the Borrower
and its Subsidiaries from the incurrence of Indebtedness permitted by
Sections 7.2(f), (g) (excluding amounts borrowed to finance construction and
other customary development costs and expenses) and (i) during the period
beginning on the Second Amendment Effective Date and ending on such date of
determination minus (B) $50,000,000; and
 
(ii)           an amount equal (if positive) to (A) the aggregate of common
stock purchased by the Borrower in accordance with Section 7.6(e) during the


 
2

--------------------------------------------------------------------------------

 


 
period beginning on the Second Amendment Effective Date and ending on such date
of determination minus (B) $50,000,000.
 
Notwithstanding the foregoing, the aggregate amount of Revolving Credit
Commitments shall be further permanently reduced, if applicable, on the last day
of each fiscal quarter set forth below to the amount set forth below opposite
such fiscal quarter:


Fiscal Quarter
 
Revolving
Credit Commitment
FQ4 2008
 
$245,000,000
FQ1 2009
 
$220,000,000

 
For the avoidance of doubt, any reduction made pursuant to clauses (i) and (ii)
above shall be permanent without regard to the grid above.  Any such reduction
of the Revolving Credit Commitments shall be accompanied by prepayment of the
Revolving Credit Loans and/or Swing Line Loans to the extent, if any, that the
Total Revolving Extensions of Credit exceed the amount of the Total Revolving
Credit Commitments as so reduced.  For the avoidance of doubt, any such
reduction shall not reduce the amount of the BoA L/C Commitment or the LaSalle
L/C Commitment.”
 
4.           Amendment to Section 7.1 of the Credit Agreement (Financial
Condition Covenants).  (a)  Section 7.1(a) of the Credit Agreement is hereby
amended by deleting such Section in its entirety and substituting in lieu
thereof the following:
 
“(a)           Maximum Revolving Credit Loan Balance.  Permit the aggregate
principal amount of the Revolving Credit Loans and Swing Line Loans outstanding
on the last day of any fiscal quarter of the Borrower to exceed an amount equal
to (i) the amount of the Revolving Credit Commitments in effect on such date
after giving effect to any reduction required pursuant to Section 2.10(d) minus
(ii) the BoA L/C Commitment in effect on such date.”
 
(b)           Section 7.1(b) of the Credit Agreement is hereby amended by
deleting the grid set forth in such Section and substituting in lieu thereof the
following:
 
Fiscal Quarter
 
 
Consolidated
Adjusted
Leverage Ratio
FQ4 2006 through FQ2 2007
 
8.75 to 1.00
FQ3 2007 through FQ4 2007
 
8.25 to 1.00
FQ1 2008 through FQ3 2008
 
8.00 to 1.00
FQ4 2008
 
7.75 to 1.00
FQ1 2009 and each fiscal
quarter thereafter
 
7.50 to 1.00

 
(c)           Section 7.1(c) of the Credit Agreement is hereby amended by
deleting the grid set forth in such Section and substituting in lieu thereof the
following:
 
 
3

--------------------------------------------------------------------------------

 
 

 
Fiscal Quarter
 
 
Consolidated
Fixed Charge
Coverage Ratio
FQ4 2006 through FQ2 2007
 
1.20 to 1.00
FQ3 2007 through FQ4 2007
 
1.25 to 1.00
FQ1 2008 through FQ3 2008
 
1.30 to 1.00
FQ4 2008 and each fiscal quarter thereafter
 
1.35 to 1.00

 
5.           Amendment to Section 7.3 of the Credit Agreement (Limitation on
Liens).  Section 7.3 of the Credit Agreement is hereby amended by (i) deleting
the word “and” at the end of Section 7.3(l), (ii) deleting the period at the end
of Section 7.3(m) and substituting in lieu thereof the word “; and” and
(iii) inserting the following new paragraph (n) in the appropriate order:
 
“(n)           Liens on any Hedge Provider Collateral in favor of the
counterparty under any Hedge Agreement entered into by the Borrower or any of
its Subsidiaries in compliance with Section 7.15.”
 
6.           Amendment to Section 7.6 of the Credit Agreement (Limitation on
Restricted Payments).  Section 7.6 of the Credit Agreement is hereby amended by
(i) deleting the word “and” at the end of Section 7.6(c), (ii) deleting the
period at the end of Section 7.6(d) and substituting in lieu thereof the word “;
and” and (iii) inserting the following new paragraph (e) in the appropriate
order:
 
“(e)           the Borrower may purchase the Borrower’s common stock for cash in
an aggregate amount not exceeding $150,000,000 during the term of this
Agreement.”
 
7.           Extension of Termination Dates.  The Borrower hereby exercises each
of its two options to extend the Revolving Credit Termination Date and the
LaSalle L/C Termination Date, such that from and after the date hereof the
Revolving Credit Termination Date and the LaSalle L/C Termination Date shall be
May 15, 2009.  The Lenders and Administrative Agent agree that the Borrower
shall have no further obligation to deliver any Extension Request Notice or
satisfy any condition pursuant to Section 2.6 of the Credit Agreement or
otherwise to effect the extension of the Revolving Credit Termination Date and
the LaSalle L/C Termination Date as contemplated herein.
 
8.           Conditions to Effectiveness.  This Amendment shall become effective
upon the date (the “Amendment Effective Date”) on which the Administrative Agent
shall have received:
 
(a)           This Amendment, executed and delivered by a duly authorized
officer of the Borrower and the Administrative Agent.


 
4

--------------------------------------------------------------------------------

 


 
(b)           An Acknowledgment and Consent, substantially in the form of
Exhibit A hereto (an “Acknowledgment and Consent”), duly executed and delivered
by each Grantor.
 
(c)           A Lender Consent Letter, substantially in the form of Exhibit B (a
“Lender Consent Letter”), duly executed and delivered by the Required Lenders.
 
(d)           Irrevocable written instruction from the Borrower permanently
reducing the Revolving Credit Commitments from $320,000,000 to $270,000,000
pursuant to Section 2.8 of the Credit Agreement, such reduction to be effective
on May 12, 2008.
 
(e)           An amendment fee for the account of each Lender that executes and
delivers to the Administrative Agent a Lender Consent Letter at or prior to
12:00 Noon, New York City time, on May 12, 2008, in an amount equal to 0.50% of
the Commitments of such Lender on such date.
 
(f)           The extension fees required to be paid to the Administrative Agent
for the ratable benefit of the Lenders pursuant to Section 2.6 of the Credit
Agreement in an amount equal to $1,312,500.
 
(g)           All fees required to be paid, and all expenses for which invoices
have been presented supported by customary documentation (including reasonable
fees, disbursements and other charges of counsel to the Administrative Agent),
on or before the Amendment Effective Date.
 
9.           Representations and Warranties.  The Borrower hereby represents and
warrants to the Administrative Agent and each Lender that as of the Amendment
Effective Date (before and after giving effect to this Amendment):
 
(a)           Each Loan Party has the requisite power and authority to make,
deliver and perform this Amendment and the Acknowledgment and Consent
(collectively, the “Amendment Documents” to which it is a party.
 
(b)           Each Loan Party has taken all necessary corporate or other action
to authorize the execution, delivery and performance of the Amendment Documents
to which it is a party.  No consent or authorization of, filing with, notice to
or other act by or in respect of, any Governmental Authority or any other Person
is required in connection with the Amendment Documents, or the execution,
delivery, performance, validity or enforceability of this Amendment or the other
Amendment Documents, except (i) consents, authorizations, filings and notices
which have been obtained or made and are in full force and effect and (ii) the
filings contemplated by Section 4.19 of the Credit Agreement.  Each Amendment
Document has been duly executed and delivered on behalf of each Loan Party that
is a party thereto.  Each Amendment Document and the Credit Agreement, as
amended hereby (the “Amended Credit Agreement”) constitutes a legal, valid and
binding obligation of each Loan Party that is a party thereto, enforceable
against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar


 
5

--------------------------------------------------------------------------------

 


 
laws affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).
 
(c)           The execution, delivery and performance of the Amendment Documents
will not violate any Requirement of Law or any Contractual Obligation of the
Borrower or any of its Subsidiaries and will not result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Security Documents).
 
(d)           Each of the representations and warranties made by any Loan Party
herein or in or pursuant to the Loan Documents is true and correct in all
material respects on and as of the Amendment Effective Date as if made on and as
of such date (except that any representation or warranty which by its terms is
made as of an earlier date shall be true and correct in all material respects as
of such earlier date).
 
(e)           The Borrower and the other Loan Parties have performed in all
material respects all agreements and satisfied all conditions which this
Amendment and the other Loan Documents provide shall be performed or satisfied
by the Borrower or the other Loan Parties on or before the Amendment Effective
Date.
 
(f)           After giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing, or will result from the consummation of
the transactions contemplated by this Amendment.
 
10.           Payment of Expenses.  The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with this Amendment, any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
 
11.           Limited Effect.  Except as expressly provided hereby, all of the
terms and provisions of the Credit Agreement and the other Loan Documents are
and shall remain in full force and effect.  The amendments contained herein
shall not be construed as a waiver or amendment of any other provision of the
Credit Agreement or the other Loan Documents or for any purpose except as
expressly set forth herein or a consent to any further or future action on the
part of the Borrower that would require the waiver or consent of the
Administrative Agent or the Lenders.
 
12.           Governing Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
13.           Counterparts.  This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
agreement, and any of the parties hereto may execute this Amendment by signing
any such counterpart.  A set of the copies of this Amendment and the Lender
Consent Letters signed by all the parties shall be


 
6

--------------------------------------------------------------------------------

 


 
lodged with the Administrative Agent.  Delivery of an executed signature page of
this Agreement or of a Lender Consent Letter by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
 
14.           Binding Effect.  The execution and delivery of the Lender Consent
Letter by any Lender shall be binding upon each of its successors and assigns
(including assignees of its Loans in whole or in part prior to effectiveness
hereof).
 
15.           Headings, etc.  Section or other headings contained in this
Amendment are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Amendment.
 


 




 
7

--------------------------------------------------------------------------------

 




 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.



 
BROOKDALE SENIOR LIVING INC.
       
By:
/s/ T. Andrew Smith
     
Name:
T. Andrew Smith
     
Title:
Executive Vice President
 






 
LEHMAN COMMERCIAL PAPER INC., as
     Administrative Agent

       
By:
/s/ Craig Malloy
     
Name:
Craig Malloy
     
Title:
Authorized Signatory
 





 




[Signature Page to Second Amendment to the Credit Agreement]


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A to
SECOND AMENDMENT


ACKNOWLEDGMENT AND CONSENT


 
Reference is made to the SECOND AMENDMENT, dated as of May 12, 2008 (as the same
may be further amended, supplemented, extended or restated or otherwise modified
from time to time, the “Amendment”), to the AMENDED AND RESTATED CREDIT
AGREEMENT, dated as of November 15, 2006 (as amended by the First Amendment,
dated as of October 10, 2007, and as the same may be further amended,
supplemented, extended or restated, or otherwise modified from time to time, the
“Credit Agreement”), among BROOKDALE SENIOR LIVING INC., a Delaware corporation
(the “Borrower”), the several banks and other financial institutions or entities
from time to time parties to the Credit Agreement (the “Lenders”), LEHMAN
BROTHERS INC. and CITIGROUP GLOBAL MARKETS INC., as joint lead arrangers and
joint bookrunners (in such capacity, the “Joint Lead Arrangers”), GOLDMAN SACHS
CREDIT PARTNERS L.P., LASALLE BANK NATIONAL ASSOCIATION and BANC OF AMERICA
SECURITIES LLC, as co-arrangers (in such capacity, the “Co-Arrangers”), LASALLE
BANK NATIONAL ASSOCIATION and BANK OF AMERICA, N.A., as co-syndication agents
(in such capacity, the “Co-Syndication Agents”), GOLDMAN SACHS CREDIT PARTNERS
L.P. and CITICORP NORTH AMERICA, INC., as co-documentation agents (in such
capacity, the “Co-Documentation Agents”) and LEHMAN COMMERCIAL PAPER INC., as
administrative agent (in such capacity, the “Administrative Agent”).  Unless
otherwise defined herein, capitalized terms used herein and defined in the
Credit Agreement are used herein as therein defined.
 
Each of the undersigned parties to the Amended and Restated Guarantee and Pledge
Agreement, dated as of November 15, 2006 (the “Guarantee and Pledge Agreement”)
hereby (a) consents to the transactions contemplated by the Amendment and
(b) acknowledges and agrees that the guarantees and grants of security interests
made by such party contained in the Guarantee and Pledge Agreement are, and
shall remain, in full force and effect after giving effect to the Amendment.


 
 

--------------------------------------------------------------------------------

 




 
IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgement and
Consent to be duly executed and delivered by their respective proper and duly
authorized officers as of May 12, 2008.





 
BROOKDALE SENIOR LIVING INC.
       
By:
/s/ T. Andrew Smith
     
Name:
T. Andrew Smith
     
Title:
Executive Vice President
 






 
BROOKDALE LIVING COMMUNITIES, INC.
       
By:
/s/ T. Andrew Smith
     
Name:
T. Andrew Smith
     
Title:
Executive Vice President
 






 
AMERICAN RETIREMENT CORPORATION
       
By:
/s/ T. Andrew Smith
     
Name:
T. Andrew Smith
     
Title:
Executive Vice President
 






 
FEBC-ALT INVESTORS LLC
       
By:
/s/ T. Andrew Smith
     
Name:
T. Andrew Smith
     
Title:
Executive Vice President
 






 
FEBC-ALT HOLDINGS INC.
       
By:
/s/ T. Andrew Smith
     
Name:
T. Andrew Smith
     
Title:
Executive Vice President
 





[Signature Page to Acknowledgment and Consent]


 
 

--------------------------------------------------------------------------------

 





 
ALTERRA HEALTHCARE CORPORATION
       
By:
/s/ T. Andrew Smith
     
Name:
T. Andrew Smith
     
Title:
Executive Vice President
 









[Signature Page to Acknowledgment and Consent]
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B to
SECOND AMENDMENT


LENDER CONSENT LETTER
 
BROOKDALE SENIOR LIVING INC.
CREDIT AGREEMENT
DATED AS OF NOVEMBER 15, 2006


To:
Lehman Commercial Paper Inc.,
 
   as Administrative Agent
 
745 Seventh Avenue
 
New York, New York 10019
 
Attn:  Craig Malloy





Ladies and Gentlemen:
 
Reference is made to the AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
November 15, 2006 (as amended by the First Amendment, dated as of October 10,
2007, and as the same may be further amended, supplemented, extended or
restated, or otherwise modified from time to time, the “Credit Agreement”),
among BROOKDALE SENIOR LIVING INC., a Delaware corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to the Credit Agreement (the “Lenders”), LEHMAN BROTHERS INC. and
CITIGROUP GLOBAL MARKETS INC., as advisors, joint lead arrangers and joint
bookrunners (in such capacity, the “Joint Lead Arrangers”), GOLDMAN SACHS CREDIT
PARTNERS L.P., LASALLE BANK NATIONAL ASSOCIATION and BANC OF AMERICA SECURITIES
LLC, as co-arrangers (in such capacity, the “Co-Arrangers”), LASALLE BANK
NATIONAL ASSOCIATION and BANK OF AMERICA, N.A., as co-syndication agents (in
such capacity, the “Co-Syndication Agents”), GOLDMAN SACHS CREDIT PARTNERS L.P.
and CITICORP NORTH AMERICA, INC., as co-documentation agents (in such capacity,
the “Co-Documentation Agents”) and LEHMAN COMMERCIAL PAPER INC., as
administrative agent (in such capacity, the “Administrative Agent”).  Unless
otherwise defined herein, capitalized terms used herein and defined in the
Credit Agreement are used herein as therein defined.
 
The Borrower has requested that the Required Lenders consent to amend the
provisions of the Credit Agreement solely on the terms described in the Second
Amendment to Credit Agreement, dated as of May 12, 2008, substantially in the
form delivered to the undersigned Lender on or prior to the date hereof (the
“Amendment”).
 
Pursuant to Section 10.1 of the Credit Agreement, the undersigned Lender hereby
consents to the execution by the Administrative Agent of the Amendment.
 


 
 

--------------------------------------------------------------------------------

 



 
Very truly yours,
               
(NAME OF LENDER)
             
By:
       
Name:
       
Title:
   
Dated:  May ___, 2008
       













[Signature Page to Lender Consent Letter]


 
 

--------------------------------------------------------------------------------

 


Accepted and agreed:
   
LEHMAN COMMERCIAL PAPER INC., as
  Administrative Agent
           
By:
     
Name:
   
Title:     Authorized Signatory
 







[Signature Page to Lender Consent Letter]



 

